1. Situation in Sri Lanka
The next item is the debate on four motions for resolutions on the situation in Sri Lanka.
Madam President, a humanitarian disaster is currently taking place in the north of Sri Lanka that is receiving relatively little attention. The Sri Lankan army is carrying out attacks on the civilian population that could even be described as massacres. A hospital has even come under fire and, according to humanitarian organisations, the overall situation is disastrous. The Red Cross has raised the alarm.
The situation in Sri Lanka has escalated, and the European Union is not blameless in this, having torpedoed the negotiations that were held under the leadership of Norway by placing the LTTE on the EU list of terrorist organisations. This meant that negotiations within the European Union were no longer possible.
In Sri Lanka itself, freedom of the press no longer exists. Recently, a journalist was killed. The German ambassador, who spoke at his funeral, was described by the President as someone who should leave the country. All he had done was to describe the situation accurately.
There is talk of thousands of refugees in the north, and I must make it quite clear that the whole situation there is one on which we should be focusing much more attention. The European Union should be coming out very much more clearly against what the Sri Lankan Government is currently doing. The attacks by both the Sri Lankan army and the LTTE are wrong; it is clear that it is mainly civilians who are being hit.
We need to help the people trapped in the north and to achieve an immediate cease-fire, as it is quite clear that very large numbers of civilians are being killed there. This is unacceptable, and the European Union shares the blame for this if it fails to state much more clearly that the support for the Sri Lankan Government must end.
author. - Madam President, Sri Lanka's bloody civil war seems finally to be coming to a conclusion. The LTTE, which has been blacklisted by the EU as a terrorist organisation, must now surely lay down its arms and surrender. The EU and other Co-chairs have urged the LTTE to do so. The LTTE's response will show us whether it really has the best interests of Tamils at heart.
The LTTE is using its front organisations in Europe to maximum propaganda effect and raising money by extortion internationally. Some LTTE militants may even try to seek asylum within the European Union.
Throughout this ferocious 26-year civil war, the LTTE has pioneered atrocious terrorist tactics, such as suicide bombings, that are now used in many other parts of the world - regrettably. The Sri Lankan army has had, therefore, to deploy all the means at its disposal to counteract this brutal insurgency. However, it is clear that the casualty figures claimed by the LTTE have been exaggerated. Some have now been withdrawn - for instance, the Agence Presse story of 300 civilians killed, after the supposed author denied authorship. Nevertheless, the death of civilians in a war zone is tragic whenever and wherever it occurs.
Clearly, the Sri Lankan armed forces cannot claim an unblemished record either, but they have not sought to deliberately exploit civilians and put them in harm's way, like the LTTE has allegedly done.
If the war really is soon to be over, it is essential that Sri Lanka turn its attention now to post-conflict disarmament, demobilisation and reintegration. The marginalisation of Tamils, at the expense of the majority Sinhalese, needs to be addressed in an urgent and permanent manner in order to ensure a stable and sustainable multiethnic society with regional devolution.
The EU should also ensure resources are put at Sri Lanka's disposal to support post-conflict development. Although we should support the Government's offer of amnesty for the majority of the LTTE, it is vital that no one responsible for the most serious war crimes is allowed to get away with impunity.
author. - Madam President, Sri Lanka has been afflicted by internal fighting for decades. This tragic situation came about as a result of the armed conflict mainly between separatist insurgent forces in the north and the Sri Lankan army. During this fighting, thousands of innocent people were killed and injured and much destruction to property, infrastructure and the environment has been caused.
This sorry state of affairs has been exacerbated in recent months mainly due to the Government's large-scale military offensive against the Tamil Tigers. Reports coming out of Sri Lanka indicate that the situation in certain areas has, in recent weeks, deteriorated tragically, with hundreds of civilians displaced and caught up in the fighting. According to Amnesty International, there have been violations of international conventions and human rights by both Government and Tamil Tiger forces.
Admittedly, it is very difficult in such circumstances to be absolutely sure as to who is to be blamed for some of the tragic events in Sri Lanka, but we must call on both sides to exercise restraint and to pay utmost attention and respect to innocent civilians, and to observe the conventions of war.
Since the Sri Lankan Government has the upper hand in the situation and is the internationally-recognised authority in the country, our call must, by necessity and logic, go mostly to them. At the same time, we must call on the Tamil Tiger leaders to abide by the calls of the international community, take advantage of the Government's offer of amnesty, renounce violence and seek to achieve their aims through political dialogue.
We must also once again advise emphatically that fighting solves no problems, and that lasting peace and stability can only be achieved at the negotiating table, which will inevitably happen sooner or later. In these negotiations, compromises will have to be made by both sides and a solution found which will be for the benefit of the citizens of this beautiful country. We hope that through this resolution we will help to lessen the suffering of the Sri Lankan people and to bring about much-needed peace in that country.
author. - Madam President, the Socialist Group in this Parliament is formally refusing to take part in this vote on Sri Lanka. Last month, Parliament held a full debate, with Council and Commission statements, on the situation in Gaza. On this side of the House, we attach the same importance to Sri Lanka and believe it deserved equal and proper discussion, but I regret that not one other group supported us in this stand.
A short debate this afternoon with a handful of people on a Thursday is an insult to the thousands of people under attack and dying in the north of Sri Lanka. We wanted to call, as in the joint USA and UK declaration from Washington earlier this week, for an immediate and unconditional cease-fire by both sides, but the PPE refused to include that in the text.
We wanted to condemn, unreservedly, the bombing of hospitals and aid workers, but Mr Van Orden, negotiating for the PPE, refused to condemn it. That is why it is not in the resolution before you. To him - and presumably to Dr Tannock as well - everything the Government of Sri Lanka says is a fact and just about every aid organisation on the ground, from the Red Cross to the UN, can be dismissed. Amnesty International today suggests the Sri Lankan army could be guilty of war crimes for its use of cluster bombs on a hospital - a 16-hour bombardment, according to Amnesty International.
The PSE also wanted to condemn the murders of journalists and other media workers by government agents. Paragraph 4 of the resolution asks the Government - the very same Sri Lankan Government - to investigate their own serious human rights violations.
Colleagues, some of you may want to associate yourselves and your groups with those kinds of sentiments, but we do not. Vote for this text and you are condoning attacks on hospitals and ignoring allegations of war crimes. I note that Mr Van Orden has not even had the courage to stand here and defend his bloody handiwork, but I am hardly surprised. In our negotiations, he just dismissed and laughed off as propaganda allegations of rape by Sri Lankan soldiers, so what you can expect?
In the Middle East, millions of people - including many Jews - were outraged at what Israel did to Gaza, but that did not make them supporters of Hamas. Sadly, anyone who does not support the Sri Lankan Government is labelled an apologist for terrorism and a supporter of the LTTE.
However, our motion was critical of the LTTE and their tactics. We do condemn their attacks and we do want them, the Tamil Tigers, to sit round the negotiating table, but this war must be stopped immediately. The Government must end its military campaign that has brought - as others have said - humanitarian disaster to hundreds of thousands of ordinary people in the north of the island.
Sadly, this resolution does not call for an immediate end to the fighting, so we will not endorse that approach by taking part in today's vote. We dissociate ourselves, President and colleagues, from this motion and I urge anyone else with the same views to do likewise.
I would like to start by saying that the resolution finally agreed is absolutely not one that I would have drafted. I believe that it suffers from excessive complacency in relation to the government in Colombo. I fear that it is another case of simplification, criminalisation and continued persecution of a group by simply arguing that it is a terrorist group. In fact, things are much more complex.
However, I do believe that the current situation is such that Parliament should send out clear messages about certain issues. For example, one of the key points that I consider important to emphasise is the Tokyo appeal on the need for both sides, namely the LTTE (Liberation Tigers of Tamil Eelam) and the government, to understand that a cease-fire must be agreed to allow humanitarian aid to get through and for the wounded and ill to be evacuated.
Secondly, I think that it is essential to remember that there cannot be a military solution, Mr Tannock. This cannot happen, it is simply impossible.
Now is therefore the time to negotiate terms for the cessation of violence, demobilisation and disarmament. However, for this to occur, the government must stop seeking a military victory that merely prolongs the suffering of so many people.
A goodwill gesture would be, for example, to allow independent media and humanitarian personnel to enter the north.
Moreover, in relation to the Generalised System of Preferences Plus, the GSP Plus, I am one of those who think that it should never have been granted to a country such as Sri Lanka, given the serious and continuing breaches of fundamental human rights in the country, many of these breaches being instigated by government authorities. I think that we should seriously consider opening an in-depth debate on the relevance of applying this preferential framework and, above all, on the consequences that it has for many groups, including workers.
For these reasons I call upon the European Commission to carry out an in situ investigation to establish the effects of the measure and to review it if necessary.
Madam President, the civil war in Sri Lanka has lasted 25 years. Over 70 000 people have died in the conflict. Today, between the Sri Lankan government army and Tamil Tiger forces, in an area of about 300 km2, around 250 000 civilians are bearing the drastic costs of this war. Hundreds of defenceless people have died in the conflict zone since the middle of January. There were around 500 people in the hospital at the time it was bombarded by artillery.
According to the International Red Cross, the shells hit the paediatric department. The terrified people are afraid to flee, despite the 48-hour cease-fire announced by the government. They fear death or injury. Both sides in the conflict draw attention to human rights violations committed by the other side, and both sides violate these rights. The government predicts that victory over the Tamils is near. The people who are trapped between the two armies may not live to see the end of hostilities.
We call on both sides of the conflict to minimise civilian losses and to commence peace negotiations.
Madam President, as a member of the SAARC Delegation, I was able to visit Sri Lanka several times. I saw for myself on the ground how much the population is suffering as a result of the civil war that has been going on for 25 years and has claimed 70 000 lives. Fighting between government forces and the LTTE has further escalated. Large parts of the north have been brought under control and strongholds of the Tamil rebels have been taken.
What human rights organisations in both Colombo and Jaffna told me at the time is unfortunately confirmed time and again: 'war is an institution'. The humanitarian situation is alarming. There are refugees in their thousands. There is a lack of medical care and of food. Aid agencies must be given unrestricted access to the civilian population in a cease-fire to be agreed. The government has set up corridors to facilitate the evacuation of civilians from the combat areas; it is incomprehensible that the Tamil Tigers have failed to respect this safe zone, are continuing to fire and are using people as human shields.
The Tokyo group, consisting of Japan, the United States, Norway and the European Union, has called on the LTTE leadership to negotiate the details of a cease-fire with the Sri Lankan Government at long last. The launch of a peace process is in the interests of everyone - including the Tamils. I expressly welcome the decision by the government to comply with the 13th Amendment to the Sri Lankan Constitution and hand over the competent provincial council to the elected representatives of the north and the east. We also expect it to respect a guarantee of a careful, neutral investigation into the human rights violations we have just discussed and the violations of press freedom. Security and stability must not remain a pipe dream for Sri Lankans.
Madam President, ladies and gentlemen, what do we know and what do we see in relation to Sri Lanka? What reports do we have to go on when all the NGOs, except the Red Cross, have been evacuated from the country since September? Who should we believe? The Sri Lankan Government or anonymous witnesses?
One thing is certain: the situation is developing into a final assault, into a kill for a government set on using force to put a stop to a rebellion that has lasted too long for its liking. Once again, who is picking up the pieces, ladies and gentlemen? All the civilians, women, children, the elderly, of course, who are stuck in the middle and suffering unbearable violence. This has to stop. It is high time the international community really put pressure on the Sri Lankan Government so that it stops this escalation of violence and killing.
The European Union must adopt a very clear position and not make the Tamil civilians the people history overlooked and the martyrs of indifference. Our European Parliament must not stop at this joint resolution. We must demand an immediate and unconditional cease-fire, which will mark the beginning of a stronger commitment in favour of a peaceful end to this conflict, with respect shown for human rights and cultural identities.
(DE) Madam President, the dramatic images from Sri Lanka reveal that a brutal civil war that has spanned decades is coming to a head. As we all know, whilst it may be possible to end a war by means of weapons, it is not possible to establish lasting peace this way. In addition, there can be no effective, lasting fight against terrorism, in particular, by means of weapons, as terrorism always finds a way. Therefore, it is important to get to grips with the causes.
The next step must be to reach a peace settlement based on the following fundamental elements. Firstly, a clear monopoly of power on the part of the unitary State. No State can allow ethnic groups or sections of the population to arm and engage in armed conflict. This requires, however, that this State comply with democratic rules and the rule of law and actively seek a political solution along the lines of autonomy, one that finally resolves Sri Lanka's nationality problems, which are an old historical legacy and also a legacy of colonial times, and which need to be tackled urgently.
Therefore, I wish to appeal quite clearly to the European Union and all the countries of this earth to help with the development of democracy and the rule of law, with the strengthening of autonomy and of minority rights, and of course also with the economic development of a country that has been bled dry so appallingly by the terror of this civil war.
Therefore, if the guns were to fall silent at long last - unfortunately we are not at that stage yet - this would not mean the end of developments, but only the beginning of movement towards a peace based on the rule of law, freedom, human rights, minority rights and national autonomy.
- (CS) The Tokyo Conference signalled that the crisis in Sri Lanka might end and that there was hope for peace. However, a quarter of a million civilians trapped in the conflict zone need safe passage and they must be provided with humanitarian aid. Foreign observers must have access to the area in order to assess humanitarian needs. However, the recent attacks on journalists provide no guarantee of safety for humanitarian organisations. Although the government has promised to investigate the attack on journalists, that is no solution. We must also put pressure on the Sri Lankan Government to sign up to the Ottawa Convention and to remove land mines. I am sorry that MEPs from the socialist group preferred to go home instead of taking part in today's debate and thus defending their different views on how to solve the Sri Lanka problem.
Madam President, I just want to add my support to the approach that Robert Evans has taken. I think it was Mr Posselt who described the conflict as a civil war and, sadly, the people who tabled this joint motion for a resolution refused, according to my colleague, to term it a civil war.
I want to add support to what previous speakers have said about an immediate cease-fire. The recent upsurge in fighting between the LTTE and Sri Lankan government forces has exacerbated the situation, and an estimated 230 000 internally displaced persons are trapped in the Wanni region as we speak. Atrocities such as the shelling of a PTK hospital make the situation on the ground much worse and more perilous.
It is a very sad day, but we cannot support this, and I hope in the next part-session we will see a greater debate with more people participating on this very serious situation in Sri Lanka.
(PL) Madam President, the scenario of tragic events in Sri Lanka is similar to that of other such cases. In speaking of the tragedy of poor people, we forget that people are also the cause of the tragedy - not poor people, but people who come from the same environment. To gain power, they use religious, tribal and ethnic differences, historical misunderstandings and other available means to sow discord between sections of society in the country concerned. This leads to the destruction of usually very weakly rooted elements of democracy and to civil war with all its cruelties, to a disregard for human rights and for information, and to the total destruction of the opponent.
I endorse the resolution as an expression of disapproval towards those who resurrect civil wars and towards those who give them material and political support. One kind of warning to the creators of such inhumane scenarios could be the awareness that they will be captured, for example, by international special forces, and sentenced to life imprisonment.
Madam President, Mr Evans makes a speciality of getting his facts wrong and so it has impelled me to stand and correct him. No hospital has been bombed. The press agency that filed the report withdrew that story saying it was erroneous. There are not 230 000 civilians trapped: there are 113 000 who are being used as a human shield by the LTTE. If they really cared about the Tamil people they would not use Tamil people as a human shield to protect themselves. What bravery is this?
Sri Lanka has suffered 25 years of civil war. We need to help that country to remain what it has always been: one of the oldest democracies in the world. It has a longer history of democracy than 22 of the 27 Member States of the EU. It has had 16 general elections, five presidential elections and has conducted itself as a member of the family of nations of democracy. It is a democracy that fought against a terrorist campaign. And it has won.
(NL) I should like to remind you that, a few years back, we held a debate on Sri Lanka in this House and that, at that time, the Sri Lankan Government was in the process of creating room to obtain maximum freedom of movement, including from the European Union, based on the principle of non-interference rather than mediation, to reach a solution.
I note that all the fears I expressed during that debate of what would happen in the future have now come to pass. I therefore believe that we really should return to the position of mediation and fight for autonomy within Sri Lanka on behalf of the Tamil people in the North East. If we do not do this, then Europe is partly to blame for the dreadful bloodbath that is currently taking place over there.
Member of the Commission. - Madam President, as one of the Tokyo Co-Chairs of the Sri Lanka peace process, the European Commission is closely following developments in Sri Lanka. We are deeply concerned by the current situation and the tragic humanitarian consequences of the conflict as expressed in the statement issued locally by the Co-Chairs on 3 February 2009.
We look with concern at the difficult situation of thousands of internally displaced persons trapped by fighting in northern Sri Lanka. Both Commissioners Ferrero-Waldner and Michel have already communicated publicly their preoccupation about the consequences of the hostilities on the civilian population and have called on both parties, the LTTE and the Sri Lankan authorities, to protect the civil population, as required under international humanitarian law, and to allow the safe and voluntary movement of people away from the combat zone.
The Commission is concerned about the information it has received concerning the conditions in which internally displaced people are living in the so-called 'welfare centres' once they have escaped from the territory controlled by the Tamil Tigers into Government-controlled areas. It is also important that international standards be respected in these temporary camps. UN agencies, the Red Cross and other humanitarian organisations should have full access to these centres in line with international humanitarian law.
The Commission continues to be alarmed about the human rights situation in Sri Lanka, against a background of reports of extrajudicial killings, abductions and serious intimidation of the media. It is very important that the Government follows up on the most prominent high-profile cases. In her recent meeting with the Sri Lankan Foreign Minister, Commissioner Ferrero-Waldner called upon the Government of Sri Lanka to take decisive action to tackle human rights abuses, including action against the perpetrators, and to guarantee press freedom.
The Commission continues to be convinced that there can be no military solution to Sri Lanka's ethnic conflict. An inclusive dialogue is required to agree on a political settlement so that lasting peace and reconciliation can be achieved by addressing the concerns which led to the insurgency in the first place, and to provide adequate space for all communities.
The debate is closed.
The vote will take place at the end of the debates.